Title: From John Adams to John Taylor, 7 January 1815
From: Adams, John
To: Taylor, John



No. 23.
Dear Sir
Quincy January 7. 1815.

I have not yet finished what the Poets call an Episode, and Prosemen a digression. Can you Account for a caprice in the public opinion! Burke’s “Swinish Multitude,” has not be half so unpopular, nor exited half the Irritation, Odium, Resentment, or Indignation, that “Well born” and “Better sort,” have produced. Burke’s Phrase nevertheless must be allowed to be infinitely more unphylosophical immoral, irreligious, uncivil, impolitick, inhuman and insolent than either or both the other. Impudent Libeller of your Species! Whom did you mean by your “Multitude”? The “Multitude” in your Country means the People of England, Scotland and Ireland and all the rest of your dominions; the “Multitude” in his Country means the People of the United States. The Multitude means Mankind. Make your Exceptions, and then Say, after an attentive examination, whether they are not upon an average, as Swineish, as the rest. All the delicacy of your classical Criticism, all the subtilty of your metaphysical discrimination cannot devise a justifiable limitation of your Words.
But, to return form this digression, till I meet another.
Birth.
Our present subject is Birth. It is acknowledged, that We are all Children of the same benevolent Parent; all born under the same moral Law of our Nature, all equally free, and all intitled to the same equal Rights. Thus far I hope We are agreed.
But, not to repeat the physical Inequalities and the intellectual inequalities of capacity, before enumerated and perhaps, more than once; is there not a distinction made in Society between Children of different Parents? And is it not natural that such distinction should be made? Does it not arise from natural Causes? If you deny that such distinctions are made in fact and practice; how shall I prove it?
1. The general Sense, and still more, the Universal Consent of Mankind is allowed to be a strong Argument to proove the Truth of any Fact, or any Opinion. Is there any practice Custom or Sentiment in which Mankind have more universally agreed, than in making distinctions of Nativity and Manifesting more respect for the Children of some Parents, than to those of others? Not only all civilized, cultivated and polished societies, but all Pastoral Nations and Savage Hords, the Negroes of Africa and our Indian Tribes, all concur, in this Usage. If in all your Reading, Conversation or Experience, You have found an Exception I pray you to communicate  it to me. I know none.
2. Look over our states, (which I pray, may be sometime, or other truly called United), is no distinction made here? It might be thought invidious to mention Names, and indeed it would be endless. But are there not Names almost as much revered, as those of Patriarchs, Prophets or Apostles? Have Names no influence in governing Men. Had the Word “Gueux” no influence in the Dutch Revolution? Had the Words “Sansculotte” none in the French? Have the Words “Jacobin,” “Democrat” no influence? Have the Words “Federalist, and “Republicanism,” no Effect? If these transient momentary Cant Words of Faction, or at best of Party have such Effects, what must be the more permanent Influence of Names that have been revered, for Ages and never heard but like Musick
3 In this Argument I have a right to State Cases as Strong, as any that Occur in human Life. Suppose ten thousand People assembled to see the Execution of a Man for Burglary, Robbery Arson, Fratricide, Patricide, or the meanest, most treacherous, per fidious and cruel crime that can be committed or imagined. Suppose, the next day, the Same 10,000 People Should attend the Funeral obsequies of Washington, Hamilton or Ames. Is it possible, that those 10,000 People Should have the same Feelings for the Children of the Criminal, that they have for the Hero and the Sages.?
4. Is there not a presumption in favour of Some Children? At least a probable Presumption, if not a violent Presumption? Here again, I have a right to put Strong Cases, Here are two Families in the same Neighbourhood. The Parents in one are ignorant intemperate, idle, theivish, lying and consequently destitute. In the other, they are Sober, prudent, honest, decent, frugal, industrious, possessed of comfortable Property, Studious inquisitive, well informed and if you will litterary and Scientific. Is there not a violent Presumption in favour of the Children of the latter Family and against those of the former? Exceptions there are: but exceptions prove the general Rule.
5. Is there not a Prejudice in favour of Some Children, and against others? Prejudices, Associations, Habits, Customs, Usages Manners, must, ba in Some cases and in Some degree be studied respected and indulged by Legislators, even the most wise, virtuous pious learned and profound. Here Sir I will appeal to yourself. A Young Man appears. You ask of the Bystander, who he is? The Answer is I do not know. No matter let him go. Another appears; who is he? the Answer is, the Son of A. B. I do not know A.B.— A third appears. Who is this? The son of C.D. C.D.! My Friend,! he has been dead these fifty years, but I love his Memory and should be glad to be acquainted with any of his Posterity. Please to walk in Sir and favour me with your Company for a few Weeks, or Months. You will be always wellcome to my house and will always oblige me with your Company.
6 Theognis a Greek Poet, 24 hundred years ago complains, that although Man kind were very anxious to purchase Stations, Bulls and Rams of the best breeds, Yet in some Instances Men would marry Wives of mean Extraction, for the sake of their fortunes, and Ladies of high Birth would marry Men of low descent because they were rich. And I believe there has not been a Poet, Orator Historian or Phylosopher, from his Age to this who has not in his Writings expressed or implied some distinction of Nativities: nor has there been one, of either sex who in choosing a Companion for life, between two Rivals of equal Youth, Beauty Fortune Talents and Accomplishments would not prefer the one of respectable Parentage to the other of meaner or lower original.
John Adams